MEMORANDUM **
Elsa Marina Valiente, a native and citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing her appeal of an Immigration Judge’s (“U”) decision finding her statutorily ineligible for suspension of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). Where, as here, the BIA adopts the IJ’s decision as its own, we review the IJ’s decision for substantial evidence. Gonzalez v. INS, 82 F.3d 903, 907 (9th Cir.1996). We review de novo constitutional challenges. Ram v. INS, 243 F.3d 510, 516 (9th Cir.2001). We deny the petition.
Valiente’s contentions challenging the application of the stop-time rule are foreclosed by our decision in Ram, 243 F.3d at 515-16.
We reject as unpersuasive Valiente’s contention that section 203 of the Nicaraguan Adjustment and Central American Relief Act of 1997 violates Equal Protection. See Heller v. Doe, 509 U.S. 312, 319—20, 113 S.Ct. 2637, 125 L.Ed.2d 257 (1993); cf. Ram, 243 F.3d at 517.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.